                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION



  UNITED STATES OF AMERICA,                     4:20-CR-40031
                                           CR


                     Plaintiff,            REDACTED INDICTMENT

       vs.                                 Making a False Statement in the
                                           Attempted Acquisition of a Firearm
  WILLIAM EUGENE BAEHRING,
                                           18 U.S.C. §§ 922(a)(6) and 924(a)(2)
                     Defendant.



      The Grand Juiy eharges:

                                   COUNT 1


      On or about the 30th day of December, 2019, in the District of South

Dakota, the Defendant, William Eugene Baehring, in connection with the

attempted acquisition of a firearm, to wit: a Benelli Ethos model .28 gauge

shotgun with serial number XA17505C19, and a Mossberg 510 model .410

gauge shotgun with serial number V0955223,from Gary's Gun Shop, a licensed

dealer offirearms within the meaning of Chapter 44,Title 18, United States Code,

did knowingly make a false and fictitious written statement to Gary's Gun Shop,

which statement was intended and likely to deceive Gary's Gun Shop, as to a

fact material to the lawfulness of such sale of the said firearm to the Defendant

under chapter 44 of Title 18, in that the Defendant did execute a Department of

Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives form 4473,

Firearms Transaction Record, to the effect that he denied having ever been

adjudicated as a mental defective on the Form 4473, when in fact as the



         Case 2:20-mj-00028-WED Filed 02/11/20 Page 1 of 2 Document 1
Defendant then knew, he had previously been adjudicated as a mental defective,

all in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2).

                                     COUNT 2


      On or about the 4th day of January, 2020, in the District of South Dakota,

the Defendant, William Eugene Baehring, in connection with the attempted

acquisition of a firearm, to wit: a Mossberg 510 mini model .410 gauge shotgun

with serial number V1082776, from Sioux Falls Scheels, a licensed dealer of

firearms within the meaning of Chapter 44, Title 18, United States Code, did

knowingly make a false and fictitious written statement to Sioux Falls Scheels,

which statement was intended and likely to deceive Sioux Falls Scheels, as to a

fact material to the lawfulness of such sale of the said firearm to the defendant

under chapter 44 of Title 18, in that the defendant did execute a Department of

Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives form 4473,

Firearms Transaction Record, to the effect that he denied having ever been

adjudicated as a mental defective on the Form 4473, when in fact as the

defendant then knew, he had previously been adjudicated as a mental defective,

all in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2).

                                              A TRUE BILL:


                                              REDACTED



                                              Foreperson

RONALD A. PARSONS, JR.
United States Attorney


By^

                                        [2]
         Case 2:20-mj-00028-WED Filed 02/11/20 Page 2 of 2 Document 1
